Citation Nr: 0929405	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  99-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, diagnosed as chronic obstructive pulmonary disease, 
including due to exposure to asbestos or nicotine dependence 
in service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2001, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in June 2003, November 
2005 and April 2008.  It has now been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a chronic respiratory disorder, including chronic 
obstructive pulmonary disease, in service or for many years 
thereafter.  

2.  A chronic respiratory disorder, including the currently 
diagnosed chronic obstructive pulmonary disease, is not shown 
to be due to exposure to asbestos and the Veteran has not 
been diagnosed with an asbestos-related disease.  

3.  The medical evidence does not establish that the 
Veteran's nicotine dependence began during his active 
service. 




CONCLUSION OF LAW

A chronic respiratory disorder, to include chronic 
obstructive pulmonary disease, was not incurred in or 
aggravated by service, including due to asbestos exposure or 
nicotine dependence in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, the degree of disability, and the 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Veteran's claim was filed prior to the enactment of the 
VCAA.  In June 2001 and June 2003 letters, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  Subsequently, in a May 
2006 supplemental statement of the case and an April 2008, he 
was advised of how disability ratings and effective dates 
were assigned.  

The case was most recently readjudicated in a June 2008 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Neither the Veteran nor his representative has alleged that 
the notice provided has been inadequate or that the Veteran 
has been prejudiced in any way due to the timing of the 
notices.  Hence, the Board finds that VCAA notice 
requirements have been satisfactorily met.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording VA 
examinations.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service private 
treatment records, notations and opinions, VA examination 
reports and opinions, records from the Social Security 
Administration, lay statements, and the Veteran's statements 
and personal hearing testimony.  The Veteran has not 
identified any additional evidence that needs to be obtained 
by VA prior to considering his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process.  Moreover, any error in the notice or timing 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  As such, there is no indication that there is any 
prejudice to the Veteran in considering this matter on the 
merits at this time.  See Conway; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden may not be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1MR (M21-
1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  M21-
1MR provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C.  

The applicable section of M21-1MR also notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to the current version contained in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C) of M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence 
is required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-2000 
(Apr. 13, 2000).  

Current law dictates that service connection may not be 
granted for a disability claimed on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002); but see VAOPGCPREC 6-03.  This statute, 
however, applies only to claims filed after June 9, 1998.  
Since the Veteran's claim for benefits due to disability 
claimed as arising from his use of tobacco in service was 
filed before June 9, 1998, the Board must consider the law as 
it existed at that time.  

As noted above, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Prior to the 
effective date of 38 U.S.C.A. § 1103, a VA General Counsel 
opinion held that where a claimant can establish that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., that 
damage done to a veteran's lungs by in-service smoking gave 
rise to lung cancer, service connection may be established 
for the lung cancer, without reference to section 3.310(a).  
On the other hand, where the evidence indicates a likelihood 
that a veteran's disabling illness had its origin in tobacco 
use subsequent to service, but the veteran developed a 
nicotine dependence during service which led to continued 
tobacco use after service, the issue then becomes whether the 
illness may be considered secondary to the service-incurred 
nicotine dependence, and any resulting disability or death 
may be service-connected on that basis pursuant to section 
3.310(a).  See VAOPGCPREC 19-97.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records do not show, and the Veteran has not 
argued, that his claimed chronic obstructive pulmonary 
disease began in service.  The Veteran asserts, however, that 
he began smoking in service and became addicted to nicotine.  
As a result, he contends he has now developed chronic 
obstructive pulmonary disease from his continued smoking due 
to his nicotine addiction.  In the alternative, he asserts 
that his chronic obstructive pulmonary disease is due to 
exposure to asbestos in service.  

In a July 2003 VA examination report and August 2003 
addendum, the examiner concluded that the Veteran's chronic 
obstructive pulmonary disease is related to his history of 
tobacco use, and was not related to asbestos exposure.  
Moreover, the clinician concluded that the Veteran was not 
diagnosed with an asbestos-related disease.  In fact, a chest 
X-ray report did not note any pleural calcification or lung 
fibrosis - the radiographic hallmarks of asbestos-related 
disease.  He also noted that pulmonary function tests showed 
obstruction, not restriction, and the DLCO was normal.  These 
findings were more consistent with asthma.  Consequently, the 
Board finds that service connection for chronic obstructive 
pulmonary disease, or another chronic respiratory disorder, 
due to asbestos exposure is not warranted.  

It is apparent that the Veteran began tobacco use during 
service, as his statements in that regard are credible.  It 
is also apparent he continued the use of tobacco products for 
almost three decades after his discharge from service 
although he currently no longer smokes.  Moreover, he has 
been diagnosed with a chronic respiratory disorder, and his 
chronic obstructive pulmonary disease has been shown to be 
causally related to his cigarette smoking.  Hence, the key 
point for the purposes of this aspect of the appeal is 
whether the Veteran's nicotine dependence began during 
service.  This is a medical question, and therefore, the 
Board must look to the relevant medical evidence to draw its 
conclusions.  

Records pertaining to the Veteran's claim for Social Security 
disability show that he was awarded disability compensation 
based on emphysema and chronic ischemic heart disease without 
angina.  In a February 1996 letter, it was noted that the 
Veteran had been under the care of K.B.B., MD, for 
pneumonitis, which was complicated by mild chronic 
obstructive pulmonary disease and cigarette use.  

In a May 2004 VA treatment report, it was noted that the 
Veteran had chronic obstructive pulmonary disease caused by 
cigarette smoking that began in service.  

At a VA examination in December 2005, the examiner reviewed 
the Veteran's claims file and electronic treatment records.  
She stated that "[a]ccording to the veteran" it seemed that 
his nicotine dependence, which was in full and sustained 
remission, began in service.  

In the Board's April 2008 remand, it was noted that the 
December 2005 examiner did not provide any discussion of the 
Diagnostic and Statistical Manual of Mental Disorders of the 
American Psychiatric Association, 4th Edition (DSM-IV) 
criteria for a diagnosis of nicotine dependence, and did not 
explain how it was determined that the Veteran met those 
criteria during active service.  In a follow-up opinion, 
dated in May 2008, the examiner concluded that although the 
Veteran became nicotine dependent at some point in time 
during his 34-year smoking history, she was unable to state 
at what time he became dependent without resorting to 
speculation.  She noted that he was not obligated to begin 
smoking in service - he chose to do so to avoid having to do 
pushups.  Moreover, his service treatment records were 
negative for a nicotine dependence disorder.  

The Veteran was not diagnosed with a chronic respiratory 
disorder, including chronic obstructive pulmonary disease, in 
service.  In fact, his lung problems were initially manifest 
many years after his 1968 discharge from active duty.  
Consequently, it would be speculative to conclude that the 
Veteran's chronic obstructive pulmonary disease was due 
solely to cigarette smoking that occurred during his five-
year period of military service in light of the fact that he 
smoked for a total of 34 years.  

Furthermore, the Board finds that the medical evidence does 
not support a finding that the Veteran's nicotine dependence 
began during his period of active duty.  As noted above, 
although the Veteran started smoking cigarettes in service, 
and his chronic obstructive pulmonary disease has been linked 
to his smoking, the May 2008 examiner concluded that it would 
be speculative to conclude that the Veteran's nicotine 
dependence began in service.  This opinion directly addresses 
the question at issue in his case and is most probative on 
the matter.  Hence, the Board has accorded it greater 
probative weight.  See Winsett, supra.  The prior opinion 
provided in December 2005 was rendered based solely on the 
Veteran's statements.  As discussed above, and as explained 
in the Board's April 2008 remand, this rendered the opinion 
inadequate.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  Finally, although the May 2004 treatment 
note indicated that the Veteran's chronic obstructive 
pulmonary disease was due to cigarette smoking that began in 
service, it is the timing of his nicotine dependence that is 
crucial in this case, not the specific timeframe in which he 
initially began to smoke.  Hence, that statement is less 
probative on the issue before the Board.  

In his July 2009 Informal Hearing Presentation, the Veteran's 
representative argued that the May 2008 examination and 
opinion was inadequate for rating purposes because the 
examiner concluded that she was unable to definitively answer 
the question as to when the Veteran's nicotine dependence 
arose without resorting to speculation.  Hence, he asserts 
that another examination and opinion should be obtained to 
satisfy the duty to assist provisions of VCAA.  The Board 
disagrees.  

VA has obtained three examinations and opinions in 
conjunction with the Veteran's claim.  While it is 
regrettable that the timing of the Veteran's nicotine 
dependence disorder cannot be identified, this fact alone 
does not render the opinion provided in May 2008 inadequate.  
Moreover, it need not be concluded that the Veteran's 
nicotine dependence began in service in the absence of any 
other discernible timeframe, particularly in light of the 
fact that the examiner noted that the Veteran's service 
treatment records did not denote any treatment for, or a 
diagnosis of, nicotine dependence.  Her statement that an 
opinion on the matter at this time, in light of the lack of 
findings in service, would be speculative is within her 
medical expertise.  As noted above, the question of when the 
Veteran's nicotine dependence arose is a medical question.  
The fact that the Veteran did not seek any type of treatment 
for, and was not diagnosed with, nicotine dependence during 
his five years of active duty service is relevant to this 
question; and tends to not support his claim that his 
nicotine dependence began in service simply because he began 
smoking in service.  See Bloom, supra.  

In considering the record as a whole, the Board finds that VA 
has met its duty to assist the Veteran in the development of 
the claim and that the evidence before it is sufficient upon 
which to base a decision.  The Board therefore concludes that 
an additional opinion would not be helpful on the question, 
and specifically finds that such examination/opinion is not 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Finally, the Board acknowledges the lay statements, including 
statements by the Veteran regarding his development of 
nicotine dependence.  However, as lay persons, however, they 
are not competent to offer opinions requiring medical 
knowledge.  Hence, these statements cannot be utilized in 
lieu of competent medical evidence.  See Espiritu supra.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim.  Hence, service 
connection for a chronic respiratory disorder diagnosed as 
chronic obstructive pulmonary disease, including due to 
either asbestos exposure or nicotine dependence developed in 
service, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER

Service connection for a chronic respiratory disorder 
diagnosed as chronic obstructive pulmonary disease, including 
due to asbestos exposure and nicotine dependence, is denied.  



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


